Case 2:20-cv-09091-PA-AS Document 63-9 Filed 08/23/21 Page 1 of 3 Page ID #:3158




                  EXHIBIT 12




                                                                                171
                                                               De Lilly Decl. Ex. 12
Case 2:20-cv-09091-PA-AS Document 63-9 Filed 08/23/21 Page 2 of 3 Page ID #:3159




                                                         7-30-21
                                                MCINTOSH ECOMUNDI
                                                Shirley L. CSR No. 13784

                                                  Exhibit 96

                                                                                    172
                                                                   De Lilly Decl. Ex. 12
Case 2:20-cv-09091-PA-AS Document 63-9 Filed 08/23/21 Page 3 of 3 Page ID #:3160




                                                                                173
                                                               De Lilly Decl. Ex. 12
